PER CURIAM.
Appellant, an inmate in the state prison system, seeks review of a final order summarily denying his petition for writ of mandamus. We conclude that the allegations contained in appellant’s petition are sufficient to establish a prima facie case, and to shift the burden of going forward to appellees. Holcomb v. Department of Corrections, 609 So.2d 751 (Fla. 1st DCA 1992). Accordingly, we reverse, and remand with directions that the trial court issue an alternative writ and conduct such further proceedings as may prove necessary.
REVERSED and REMANDED, with directions.
WOLF, WEBSTER and LAWRENCE, JJ., concur.